[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE
This is a four count complaint filed by Nancy Wyman, Comptroller of the State of Connecticut against Anthem Insurance Co., various associated corporations and their individual directors and officers, alleging breach of duty, illegal depreciation of property, unjust enrichment and CUTPA violations in connection with the merger of Anthem Insurance and Blue Cross/Blue Shield of Connecticut.
Defendants moved by motion filed. January 23, 1998 to strike the second and fourth counts. At short calendar plaintiffs did not oppose the motion to strike the second count alleging violation of the state and federal constitutions and that count is stricken.
Defendants claim the fourth count alleging violations of CUTPA is insufficient and should be stricken because the allegations do not involve trade or commerce as required in a cause of action seeking relief under CUTPA.
Although intra-corporate disputes are ordinarily outside scope of CUTPA, allegations in the fourth count that defendant CT Page 6306 corporation provided false and misleading information to Blue Cross/Blue Shield and its members in connection with proposed merger of two corporations and listing lengthy and detailed allegations of various omissions and misrepresentations by defendant corporation adequately set forth an impact on consumers and aspects of trade or commerce to constitute a valid cause of action under CUTPA. Fink v. Golenbock, 238 Conn. 183, 214 (1996);Larsen Chelsey Realty Co. v. Larsen, 232 Conn. 480, 492 (1995).
Motion to strike second count granted by agreement. Motion to strike fourth count denied.
Jerry Wagner Judge Trial Referee